                                                                                                  Entered on Docket
                                                                                                  August 19, 2020
                                                                                                  EDWARD J. EMMONS, CLERK
                                                                                                  U.S. BANKRUPTCY COURT
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                             The following constitutes the order of the Court.
                                             2                                               Signed: August 19, 2020

                                             3
                                             4
                                                                                              _________________________________________________
                                             5                                                M. Elaine Hammond
                                                                            UNITED STATES     BANKRUPTCY        COURT
                                                                                              U.S. Bankruptcy Judge
                                             6
                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                             7
                                                                                                   )   Case No. 15-50801 MEH
                                             8     In re                                           )
                                                                                                   )   Chapter 11
                                             9     Robert S. Brower, Sr.,                          )
                                                                                                   )
                                            10                                                     )
UNITED STATES BANKRUPTCY COURT




                                                                                                   )
  for the Northern District of California




                                            11                                                     )
                                                                                                   )
                                            12                                 Debtor(s).          )
                                                                                                   )
                                            13                                                     )   Adv. No. 17-05044
                                                                                                   )
                                            14     MUFG Union Bank, N.A.,                          )
                                                                                                   )
                                            15                                Plaintiff.           )
                                                                                                   )
                                            16     v.                                              )
                                                                                                   )
                                            17     Robert Brower, Sr., Coastal Cypress             )
                                                                                                   )
                                            18     Corporation, a California corporation,          )
                                                                                                   )
                                            19     Wilfred “Butch” Lindley, Patricia               )
                                                                                                   )
                                            20     Brower, American Commercial                     )
                                                                                                   )
                                            21     Properties, Inc., a Nevada corporation,         )
                                                                                                   )
                                            22     Anthony Nobles, Richard Babcock,                )
                                                                                                   )
                                            23     Patricia Brower Trust, Coastal Cypress          )
                                                                                                   )   Video Hearing
                                            24     Corporation, a Delaware corporation.            )   Date:         August 19, 2020
                                                                                                   )   Time:         10:30 a.m.
                                            25                               Defendants.           )
                                                                                                   )
                                            26                                                     )
                                            27          ORDER DENYING DEFENDANTS’ EMERGENCY MOTION FOR CONTINUANCE
                                            28

                                                                                              1

                                                 Case: 17-05044     Doc# 152       Filed: 08/19/20     Entered: 08/19/20 14:34:59      Page 1 of
                                                                                                3
                                             1             Defendants filed an Emergency Motion for Continuance of the trial set for September
                                             2     2, 2020 (“Motion”) based on Defendant Robert Brower’s health issues and inability to testify.
                                             3     The matter was heard at the pre-trial conference held on August 19, 2020. At the hearing, the
                                             4     Court found that Mr. Brower is not a Defendant seeking relief at trial and was not identified
                                             5     as a witness for trial.
                                             6             Accordingly, Defendants’ Motion is hereby DENIED.
                                             7                                         **END OF ORDER**
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                               2

                                                 Case: 17-05044       Doc# 152    Filed: 08/19/20     Entered: 08/19/20 14:34:59       Page 2 of
                                                                                               3
                                             1                                  COURT SERVICE LIST
                                             2
                                                   Via ECF:
                                             3
                                                   All ECF Recipients
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                         3

                                                 Case: 17-05044    Doc# 152   Filed: 08/19/20   Entered: 08/19/20 14:34:59   Page 3 of
                                                                                           3
